  Back to Form 8-K [form_8-k.htm]

--------------------------------------------------------------------------------

Exhibit 10.2

 
AHCA CONTRACT NO. FA522
AMENDMENT NO. 12


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELL CARE HMO, INC.
D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the "Vendor",
is hereby amended as follows:


1. Standard Contract, Section II., Item A., Contract Amount, the first sentence
is hereby amended to now read:


To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $823,124,657.00 (an increase of $155,210,683.00), subject
to availability of funds.


2. Standard Contract, Section III., Item A., Effective/End Date, is hereby
amended to extend the end date of the Contract to August 31, 2006.


3. Standard Contract, Section III., Item C.2. is hereby amended as follows:



 
2.
The Vendor’s Contract Manager’s name, address and telephone number for this
Contract is as follows:



Imtiaz Sattaur
Healthease of Florida, Inc.
8735 Henderson Road, Ren 1
Tampa, FL 33634
(813) 290-6200 Ext. 3760


4. Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, is
hereby deleted in its entirety and replaced with the following:


90.0 PAYMENT AND AUTHORIZED ENROLLMENT LEVELS
 

 
a.
The Agency assigns the Plan an authorized maximum enrollment level for each
operational county, and the Agency shall pay the Plan capitation payments for
each Agency operational area, in accordance with the following table. The Agency
shall pay the Plan capitation payments based on the Agency operational area (or
rate zone) age group, gender and authorized services, in accordance with
Attachment VIII-B, July 1, 2006 - August 31, 2006 HMO Rates.




 
b.
The authorized maximum enrollment level is in effect as of July 1, 2006. The
Agency must approve in writing any increase in the Plan’s maximum enrollment
level for each operational county. Such approval shall not be unreasonably
withheld, and shall be based on the Plan’s satisfactory performance of terms of
the Contract and approval of the Plan’s administrative and service resources, as
specified in this Contract, in support of each enrollment level.




 
c.
Table 1 provides the Plan’s Contract enrollment levels.




d.  
Table 2 provides the authorized areas of operation and respective capitation
rates, which are located in Attachment VIII-B, July 1, 2006 - August 31, 2006
HMO Rates.







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
 


--------------------------------------------------------------------------------

 

Table 1
Enrollment Levels


County 
Maximum Enrollment Level
BREVARD
14,000
BROWARD
25,000
HERNANDO
15,000
HILLSBOROUGH
28,000
LEE
15,000
MANATEE
12,000
MIAMI-DADE
25,000
ORANGE
38,000
OSCEOLA
12,000
PALM BEACH
15,000
PASCO
7,000
PINELLAS
15,000
POLK
25,000
SARASOTA
6,000
SEMINOLE
6,000





 
Table 2
Capitation Rates



A.  
General Capitation Rates plus Mental Health Rates and Transportation Rates
(Attachment VIII-B, Table 4):


 
 Area 3 Counties: Hernando
 
County
Provider Number
Hernando
015016901

 


 Area 5 Counties: Pasco, Pinellas
 
County
Provider Number
Pasco
015016903
Pinellas
015016904



 
 Area 6 Counties: Manatee, Polk, Hillsborough
 
County
Provider Number
Manatee
015016912
Polk
015016905
Hillsborough
015016902



 
 Area 7 Counties: Orange, Osceola, Seminole, Brevard
 
County
Provider Number
Orange
015016906
Osceola
015016907
Seminole
015016908
Brevard
015016913



 
 Area 8 Counties: Sarasota, Lee
 
County
Provider Number
Sarasota
015016914
Lee
015016911





 Area 9 Counties: Palm Beach
 
County
Provider Number
Palm Beach
015016910



 
 Area 10 Counties: Broward
 
County
Provider Number
Broward
015016900

 


 Area 11 Counties: Dade
 
County
Provider Number
Dade
015016909

 

 

 
e.
For Plans participating in the frail/elderly program, the community rate shall
be paid for all members in each eligibility category except for those SSI
members determined by the Comprehensive Assessment and Review for Long Term Care
(CARES) Unit to be at risk of nursing home institutionalization. Evidence of
such assessments shall be provided to the Agency by the Plan prior to
authorization by the Agency of payment of the institutional rates. Payment of
institutional rates for any eligible enrollee shall continue only so long as the
enrollee meets the level of care requirements for institutionalization,
otherwise, the community capitation rate applies.




f.            
Notwithstanding the payment amounts which may be computed with the rate tables
outlined in Attachment VIII-B, July 1, 2006 - August 31, 2006 HMO Rates, the sum
of total capitation payments under this Contract shall not exceed the total
Contract amount of $823,124,657.00 (an increase of $155,210,683.00), expressed
on page seven (7) of this Contract.




 
g.
The Agency may use, or may amend and use, these rates only after certification
by its actuary and approval by the Centers for Medicare and Medicaid Services,
and by notice in a contract amendment to the Health Plan. Inclusion of these
rates is not intended to convey or imply any rights, duties or obligations of
either party, nor is it intended to restrict, restrain or control the rights of
either party that may have existed independently of this section of the
Contract. By signature of this Contract, the parties explicitly agree that this
section shall nor independently convey any inherent rights, responsibilities or
obligations of either party, relative to these rates, and shall not itself be
the basis for any cause of administrative, legal or equitable action brought by
either party.



5. Attachment VIII-A, 2005/2006 Medicaid HMO Capitation Rates is hereby deleted
in its entirety and replaced with Attachment VIII-B, July 1, 2006 - August 31,
2006 HMO Rates, attached hereto and made a part of the Contract.


6. This Amendment shall have an effective date of June 30, 2006, or the date on
which both parties execute the Amendment, whichever is later.





--------------------------------------------------------------------------------




All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


This Amendment and all its attachments are hereby made part of the Contract.


This Amendment can not be executed unless all previous amendments to this
Contract have been fully executed.
 
IN WITNESS WHEREOF, the parties hereto have caused this 9 (nine) page Amendment
(including all attachments) to be executed by their duly authorized officials.




WELL CARE HMO, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
SIGNED BY:    /s/  Todd S. Farha       
 
SIGNED BY:        /s/  Alan Levine 
NAME: Todd S. Farha 
 
NAME: Alan Levine
TITLE: President & CEO
 
TITLE: Secretary
DATE:   6/14/06
 
DATE:   6/15/06
           





 
List of attachments included as part of this Amendment:


Specify Type
Letter Number
Description
Attachment
VIII-B
July 1, 2006-August 31, 2006 HMO Rates (5 Pages)





 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 

--------------------------------------------------------------------------------




ATTACHMENT VIII-B
 
July 1, 2006- August 31, 2006 HMO RATES
 
(MEDICAID Non-Reform HMO CAPITATION RATES)
 
By Area , Age and Eligibility Category
 
Effective from July 1, 2006 thru August 31, 2006
 
Pending CMS Approval
 
 
 
TABLE 1
                                                                     
General Rates:
                                                                 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
SSI-B
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54
)
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
                                                                               
                                                                               
             
01
   
989.93
   
187.98
   
94.35
   
59.01
   
124.20
   
65.97
   
238.82
   
152.36
   
317.14
   
9,325.54
   
1,543.53
   
442.82
   
212.17
   
235.54
   
702.61
   
668.29
   
213.61
   
82.35
   
73.06
 
02
   
989.93
   
187.98
   
94.35
   
59.01
   
124.20
   
65.97
   
238.82
   
152.36
   
317.14
   
9,325.54
   
1,543.53
   
442.82
   
212.17
   
235.54
   
702.61
   
668.29
   
213.61
   
82.35
   
73.06
 
03
   
1,116.94
   
213.81
   
107.55
   
67.95
   
141.55
   
75.90
   
273.61
   
175.44
   
366.64
   
9,957.57
   
1,662.60
   
477.06
   
232.47
   
256.49
   
766.81
   
731.43
   
211.77
   
78.25
   
69.40
 
04
   
974.55
   
187.17
   
94.24
   
59.86
   
124.02
   
66.79
   
240.18
   
154.25
   
323.15
   
9,536.61
   
1,594.59
   
458.06
   
223.68
   
246.89
   
736.86
   
703.56
   
269.65
   
82.47
   
73.21
 
05
   
1,064.13
   
204.33
   
102.96
   
65.45
   
135.53
   
72.82
   
262.37
   
168.58
   
352.95
   
10,713.16
   
1,790.72
   
514.15
   
250.70
   
277.01
   
827.38
   
789.52
   
217.21
   
76.31
   
67.76
 
06
   
944.43
   
182.36
   
92.11
   
58.92
   
121.19
   
65.54
   
235.45
   
151.65
   
318.52
   
9,635.07
   
1,615.12
   
463.95
   
227.08
   
250.71
   
749.66
   
716.09
   
253.61
   
72.44
   
64.28
 
07
   
992.73
   
190.88
   
96.12
   
61.08
   
126.59
   
68.08
   
245.26
   
157.68
   
330.21
   
9,852.05
   
1,653.83
   
474.73
   
233.68
   
257.49
   
768.86
   
734.50
   
246.38
   
76.09
   
67.52
 
08
   
883.07
   
170.11
   
85.80
   
54.69
   
112.91
   
60.95
   
219.12
   
140.96
   
295.73
   
8,768.11
   
1,465.38
   
420.94
   
205.16
   
226.58
   
676.74
   
645.88
   
189.22
   
74.08
   
65.68
 
09
   
959.39
   
183.82
   
92.53
   
58.52
   
121.76
   
65.25
   
235.39
   
150.93
   
315.73
   
9,752.41
   
1,635.29
   
469.80
   
230.23
   
254.55
   
759.88
   
725.60
   
178.46
   
77.48
   
68.74
 
10
   
951.93
   
183.23
   
92.39
   
58.89
   
121.60
   
65.57
   
235.72
   
151.63
   
317.97
   
12,233.32
   
2,057.99
   
591.35
   
291.74
   
321.27
   
960.78
   
918.33
   
217.08
   
86.85
   
77.04
 
11
   
1,249.47
   
238.74
   
119.97
   
75.56
   
157.84
   
84.33
   
304.79
   
195.14
   
407.42
   
13,196.11
   
2,208.36
   
634.38
   
309.51
   
342.58
   
1,022.22
   
975.69
   
269.20
   
117.10
   
103.95
 
 
                                                                               
                                   
 
                                                                               
                                   
TABLE 2
                                                                               
           
General + Mental Health Rates:
                                                                               
                                                                               
                                                 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE
(6-13)
 
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+)
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
 
AGE
(6-13)
 
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
                                                                               
                                                                               
               
01
   
989.95
   
188.00
   
96.13
   
71.44
   
136.82
   
78.59
   
242.88
   
156.42
   
320.72
   
9,325.62
   
1,543.61
   
454.88
   
284.77
   
304.96
   
808.65
   
706.16
   
216.74
   
95.39
   
86.10
 
02
   
989.95
   
188.00
   
96.89
   
77.40
   
137.76
   
79.53
   
241.90
   
155.44
   
320.25
   
9,325.63
   
1,543.62
   
458.01
   
293.44
   
285.94
   
755.41
   
691.32
   
234.75
   
96.71
   
87.42
 
03
   
1,116.95
   
213.82
   
108.68
   
76.12
   
147.58
   
81.93
   
274.98
   
176.81
   
368.02
   
9,957.61
   
1,662.64
   
484.04
   
269.80
   
279.64
   
791.07
   
742.01
   
219.37
   
85.61
   
76.76
 
04
   
974.56
   
187.18
   
95.55
   
69.35
   
131.02
   
73.79
   
241.77
   
155.84
   
324.76
   
9,536.68
   
1,594.66
   
469.23
   
283.40
   
283.93
   
775.66
   
720.49
   
288.08
   
99.61
   
90.35
 
05
   
1,064.14
   
204.34
   
104.12
   
73.85
   
141.72
   
79.01
   
263.78
   
169.99
   
354.37
   
10,713.20
   
1,790.76
   
520.73
   
285.89
   
298.83
   
850.24
   
799.49
   
221.98
   
84.67
   
76.12
 
06
   
944.46
   
182.39
   
94.32
   
74.37
   
136.88
   
81.23
   
240.49
   
156.69
   
322.97
   
9,635.13
   
1,615.18
   
474.12
   
288.30
   
309.24
   
839.07
   
748.02
   
254.53
   
76.29
   
68.13
 
07
   
992.75
   
190.90
   
98.03
   
74.89
   
136.77
   
78.26
   
247.57
   
159.99
   
332.55
   
9,852.11
   
1,653.89
   
484.61
   
286.51
   
290.25
   
803.18
   
749.47
   
251.73
   
88.16
   
79.59
 
08
   
883.08
   
170.12
   
86.88
   
62.53
   
118.69
   
66.73
   
220.43
   
142.27
   
297.06
   
8,768.15
   
1,465.42
   
427.30
   
239.18
   
247.68
   
698.85
   
655.52
   
195.05
   
85.89
   
77.49
 
09
   
959.40
   
183.83
   
94.06
   
69.59
   
129.93
   
73.42
   
237.24
   
152.78
   
317.60
   
9,752.45
   
1,635.33
   
476.91
   
268.27
   
278.14
   
784.60
   
736.38
   
183.28
   
87.30
   
78.56
 
10
   
951.95
   
183.25
   
94.49
   
74.07
   
132.79
   
76.76
   
238.26
   
154.17
   
320.54
   
12,233.37
   
2,058.04
   
600.50
   
340.66
   
351.61
   
992.56
   
932.19
   
221.82
   
93.33
   
83.52
 
11
   
1,249.49
   
238.76
   
121.95
   
89.88
   
168.40
   
94.89
   
307.19
   
197.54
   
409.84
   
13,196.16
   
2,208.41
   
643.31
   
357.27
   
372.20
   
1,053.25
   
989.23
   
276.60
   
123.40
   
110.25
 

 

--------------------------------------------------------------------------------


TABLE 3
                                                                               
           
General + MH + Dental Rates:
                                                                               
                                                                               
                                                 
 
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
 (6-13)
 
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
                                                                               
                                                                               
               
01
   
989.95
   
188.01
   
98.62
   
76.75
   
142.46
   
83.26
   
244.14
   
157.50
   
322.16
   
9,325.62
   
1,543.63
   
457.23
   
288.81
   
308.54
   
809.96
   
707.37
   
216.87
   
96.26
   
86.53
 
02
   
989.95
   
188.01
   
99.38
   
82.71
   
143.40
   
84.20
   
243.16
   
156.52
   
321.69
   
9,325.63
   
1,543.64
   
460.36
   
297.48
   
289.52
   
756.72
   
692.53
   
234.88
   
97.58
   
87.85
 
03
   
1,116.95
   
213.83
   
111.76
   
82.69
   
154.55
   
87.71
   
278.87
   
180.15
   
372.46
   
9,957.61
   
1,662.66
   
487.11
   
275.06
   
284.30
   
793.11
   
743.88
   
220.04
   
87.09
   
77.49
 
04
   
974.56
   
187.19
   
97.75
   
74.03
   
135.99
   
77.91
   
245.20
   
158.78
   
328.68
   
9,536.68
   
1,594.68
   
471.52
   
287.34
   
287.41
   
777.49
   
722.17
   
288.89
   
101.09
   
91.09
 
05
   
1,064.15
   
204.36
   
107.81
   
81.72
   
150.09
   
85.94
   
275.62
   
180.15
   
367.88
   
10,713.21
   
1,790.80
   
525.38
   
293.88
   
305.89
   
854.35
   
803.27
   
224.75
   
89.11
   
78.31
 
06
   
944.46
   
182.40
   
97.11
   
80.32
   
143.21
   
86.46
   
246.54
   
161.89
   
329.88
   
9,635.14
   
1,615.21
   
477.27
   
293.72
   
314.04
   
842.17
   
750.86
   
256.38
   
79.18
   
69.56
 
07
   
992.75
   
190.91
   
100.40
   
79.95
   
142.14
   
82.71
   
252.02
   
163.80
   
337.62
   
9,852.11
   
1,653.91
   
487.59
   
291.64
   
294.78
   
805.29
   
751.40
   
252.92
   
89.88
   
80.44
 
08
   
883.08
   
170.13
   
89.54
   
68.20
   
124.72
   
71.71
   
225.14
   
146.31
   
302.44
   
8,768.15
   
1,465.44
   
429.88
   
243.61
   
251.60
   
701.47
   
657.93
   
196.29
   
88.16
   
78.61
 
09
   
959.40
   
183.84
   
97.21
   
76.29
   
137.05
   
79.31
   
240.16
   
155.29
   
320.95
   
9,752.45
   
1,635.35
   
479.68
   
273.03
   
282.34
   
785.94
   
737.61
   
183.82
   
88.54
   
79.17
 
10
   
951.95
   
183.26
   
97.56
   
80.59
   
139.72
   
82.50
   
241.23
   
156.72
   
323.94
   
12,233.38
   
2,058.07
   
604.24
   
347.10
   
357.30
   
994.26
   
933.75
   
223.05
   
94.79
   
84.24
 
11
   
1,249.50
   
238.78
   
125.59
   
97.65
   
176.66
   
101.72
   
310.04
   
199.98
   
413.09
   
13,196.17
   
2,208.44
   
647.37
   
364.25
   
378.37
   
1,054.64
   
990.51
   
278.27
   
125.36
   
111.22
                                                                               
                                                                               
                                                                             
TABLE 4
                                                                               
                                   
General + MH + Transportation Rates:
                                                                               
                                                                               
                                           
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE
(14-20)
 
 
AGE
(21-54)
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20
)
 
AGE (21-54
)
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                                               
 
01
   
994.58
   
189.51
   
97.18
   
72.22
   
138.89
   
79.90
   
246.25
   
158.54
   
324.56
   
9,347.97
   
1,562.10
   
464.19
   
287.50
   
309.71
   
827.02
   
719.50
   
227.86
   
109.22
   
92.04
 
02
   
994.58
   
189.51
   
97.94
   
78.18
   
139.83
   
80.84
   
245.27
   
157.56
   
324.09
   
9,347.98
   
1,562.11
   
467.32
   
296.17
   
290.69
   
773.78
   
704.66
   
245.87
   
110.54
   
93.36
 
03
   
1,122.37
   
215.59
   
109.91
   
77.03
   
150.01
   
83.46
   
278.93
   
179.29
   
372.52
   
9,985.48
   
1,685.69
   
495.65
   
273.21
   
285.58
   
813.99
   
758.66
   
228.86
   
105.64
   
85.36
 
04
   
978.48
   
188.46
   
96.43
   
70.01
   
132.77
   
74.90
   
244.62
   
157.64
   
328.01
   
9,563.87
   
1,617.14
   
480.56
   
286.74
   
289.72
   
798.00
   
736.72
   
294.85
   
118.40
   
98.44
 
05
   
1,067.54
   
205.45
   
104.89
   
74.42
   
143.25
   
79.98
   
266.25
   
171.55
   
357.20
   
10,730.74
   
1,805.27
   
528.04
   
288.04
   
302.56
   
864.66
   
809.96
   
227.94
   
97.89
   
81.81
 
06
   
948.06
   
183.57
   
95.14
   
74.98
   
138.49
   
82.25
   
243.11
   
158.34
   
325.96
   
9,653.72
   
1,630.55
   
481.86
   
290.58
   
313.19
   
854.35
   
759.13
   
260.03
   
88.54
   
73.40
 
07
   
995.58
   
191.82
   
98.67
   
75.36
   
138.03
   
79.06
   
249.63
   
161.29
   
334.90
   
9,871.02
   
1,669.53
   
492.49
   
288.82
   
294.27
   
818.73
   
760.76
   
257.22
   
100.55
   
84.92
 
08
   
887.84
   
171.67
   
87.96
   
63.33
   
120.82
   
68.08
   
223.90
   
144.46
   
301.01
   
8,789.87
   
1,483.38
   
436.35
   
241.84
   
252.29
   
716.69
   
668.48
   
203.79
   
101.75
   
84.31
 
09
   
963.89
   
185.29
   
95.08
   
70.34
   
131.94
   
74.69
   
240.51
   
154.84
   
321.32
   
9,774.80
   
1,653.81
   
486.22
   
271.00
   
282.89
   
802.97
   
749.72
   
189.01
   
104.39
   
85.91
 
10
   
955.45
   
184.39
   
95.28
   
74.65
   
134.36
   
77.75
   
240.81
   
155.78
   
323.45
   
12,259.62
   
2,079.75
   
611.43
   
343.87
   
357.20
   
1,014.13
   
947.86
   
228.62
   
112.82
   
91.90
 
11
   
1,251.85
   
239.54
   
122.49
   
90.27
   
169.46
   
95.57
   
308.91
   
198.63
   
411.80
   
13,212.74
   
2,222.13
   
650.22
   
359.30
   
375.72
   
1,066.88
   
999.14
   
281.66
   
135.29
   
115.37
 

 

--------------------------------------------------------------------------------

 
TABLE 5
                                                                               
                                   
General + Transportation Rates:
                                                                               
                                                                               
                                         
 
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
      SSI-N
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE
(14-20)
 
 
AGE
 (21-54)
 
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20
)
 
AGE (21-54
)
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                                             
01
   
994.56
   
189.49
   
95.40
   
59.79
   
126.27
   
67.28
   
242.19
   
154.48
   
320.98
   
9,347.89
   
1,562.02
   
452.13
   
214.90
   
240.29
   
720.98
   
681.63
   
224.73
   
96.18
   
79.00
 
02
   
994.56
   
189.49
   
95.40
   
59.79
   
126.27
   
67.28
   
242.19
   
154.48
   
320.98
   
9,347.89
   
1,562.02
   
452.13
   
214.90
   
240.29
   
720.98
   
681.63
   
224.73
   
96.18
   
79.00
 
03
   
1,122.36
   
215.58
   
108.78
   
68.86
   
143.98
   
77.43
   
277.56
   
177.92
   
371.14
   
9,985.44
   
1,685.65
   
488.67
   
235.88
   
262.43
   
789.73
   
748.08
   
221.26
   
98.28
   
78.00
 
04
   
978.47
   
188.45
   
95.12
   
60.52
   
125.77
   
67.90
   
243.03
   
156.05
   
326.40
   
9,563.80
   
1,617.07
   
469.39
   
227.02
   
252.68
   
759.20
   
719.79
   
276.42
   
101.26
   
81.30
 
05
   
1,067.53
   
205.44
   
103.73
   
66.02
   
137.06
   
73.79
   
264.84
   
170.14
   
355.78
   
10,730.70
   
1,805.23
   
521.46
   
252.85
   
280.74
   
841.80
   
799.99
   
223.17
   
89.53
   
73.45
 
06
   
948.03
   
183.54
   
92.93
   
59.53
   
122.80
   
66.56
   
238.07
   
153.30
   
321.51
   
9,653.66
   
1,630.49
   
471.69
   
229.36
   
254.66
   
764.94
   
727.20
   
259.11
   
84.69
   
69.55
 
07
   
995.56
   
191.80
   
96.76
   
61.55
   
127.85
   
68.88
   
247.32
   
158.98
   
332.56
   
9,870.96
   
1,669.47
   
482.61
   
235.99
   
261.51
   
784.41
   
745.79
   
251.87
   
88.48
   
72.85
 
08
   
887.83
   
171.66
   
86.88
   
55.49
   
115.04
   
62.30
   
222.59
   
143.15
   
299.68
   
8,789.83
   
1,483.34
   
429.99
   
207.82
   
231.19
   
694.58
   
658.84
   
197.96
   
89.94
   
72.50
 
09
   
963.88
   
185.28
   
93.55
   
59.27
   
123.77
   
66.52
   
238.66
   
152.99
   
319.45
   
9,774.76
   
1,653.77
   
479.11
   
232.96
   
259.30
   
778.25
   
738.94
   
184.19
   
94.57
   
76.09
 
10
   
955.43
   
184.37
   
93.18
   
59.47
   
123.17
   
66.56
   
238.27
   
153.24
   
320.88
   
12,259.57
   
2,079.70
   
602.28
   
294.95
   
326.86
   
982.35
   
934.00
   
223.88
   
106.34
   
85.42
 
11
   
1,251.83
   
239.52
   
120.51
   
75.95
   
158.90
   
85.01
   
306.51
   
196.23
   
409.38
   
13,212.69
   
2,222.08
   
641.29
   
311.54
   
346.10
   
1,035.85
   
985.60
   
274.26
   
128.99
   
109.07
                                                                               
                                                                               
                                                                             
TABLE 6
                                                                               
                                   
General + Dental Rates:
                                                                               
                                                                               
                                           
 
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                                               
   
01
   
989.93
   
187.99
   
96.84
   
64.32
   
129.84
   
70.64
   
240.08
   
153.44
   
318.58
   
9,325.54
   
1,543.55
   
445.17
   
216.21
   
239.12
   
703.92
   
669.50
   
213.74
   
83.22
   
73.49
 
02
   
989.93
   
187.99
   
96.84
   
64.32
   
129.84
   
70.64
   
240.08
   
153.44
   
318.58
   
9,325.54
   
1,543.55
   
445.17
   
216.21
   
239.12
   
703.92
   
669.50
   
213.74
   
83.22
   
73.49
 
03
   
1,116.94
   
213.82
   
110.63
   
74.52
   
148.52
   
81.68
   
277.50
   
178.78
   
371.08
   
9,957.57
   
1,662.62
   
480.13
   
237.73
   
261.15
   
768.85
   
733.30
   
212.44
   
79.73
   
70.13
 
04
   
974.55
   
187.18
   
96.44
   
64.54
   
128.99
   
70.91
   
243.61
   
157.19
   
327.07
   
9,536.61
   
1,594.61
   
460.35
   
227.62
   
250.37
   
738.69
   
705.24
   
270.46
   
83.95
   
73.95
 
05
   
1,064.14
   
204.35
   
106.65
   
73.32
   
143.90
   
79.75
   
274.21
   
178.74
   
366.46
   
10,713.17
   
1,790.76
   
518.80
   
258.69
   
284.07
   
831.49
   
793.30
   
219.98
   
80.75
   
69.95
 
06
   
944.43
   
182.37
   
94.90
   
64.87
   
127.52
   
70.77
   
241.50
   
156.85
   
325.43
   
9,635.08
   
1,615.15
   
467.10
   
232.50
   
255.51
   
752.76
   
718.93
   
255.46
   
75.33
   
65.71
 
07
   
992.73
   
190.89
   
98.49
   
66.14
   
131.96
   
72.53
   
249.71
   
161.49
   
335.28
   
9,852.05
   
1,653.85
   
477.71
   
238.81
   
262.02
   
770.97
   
736.43
   
247.57
   
77.81
   
68.37
 
08
   
883.07
   
170.12
   
88.46
   
60.36
   
118.94
   
65.93
   
223.83
   
145.00
   
301.11
   
8,768.11
   
1,465.40
   
423.52
   
209.59
   
230.50
   
679.36
   
648.29
   
190.46
   
76.35
   
66.80
 
09
   
959.39
   
183.83
   
95.68
   
65.22
   
128.88
   
71.14
   
238.31
   
153.44
   
319.08
   
9,752.41
   
1,635.31
   
472.57
   
234.99
   
258.75
   
761.22
   
726.83
   
179.00
   
78.72
   
69.35
 
10
   
951.93
   
183.24
   
95.46
   
65.41
   
128.53
   
71.31
   
238.69
   
154.18
   
321.37
   
12,233.33
   
2,058.02
   
595.09
   
298.18
   
326.96
   
962.48
   
919.89
   
218.31
   
88.31
   
77.76
 
11
   
1,249.48
   
238.76
   
123.61
   
83.33
   
166.10
   
91.16
   
307.64
   
197.58
   
410.67
   
13,196.12
   
2,208.39
   
638.44
   
316.49
   
348.75
   
1,023.61
   
976.97
   
270.87
   
119.06
   
104.92
 

--------------------------------------------------------------------------------



TABLE 7
                                                                             
General + Dental + Transportation Rates:
                                                                               
                                     
 
   
TANF 
   

   

   

   

   

   

   

   

   

   
SSI-N
   

   

   

   

   

   
SSI-B
   
SSI-AB
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE (6-13
)
 
AGE
(14-20)
 
 
AGE
(21-54)
 
 

 
 
AGE (55+)
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+
)
 
 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female 
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                     
01
   
994.56
   
189.50
   
97.89
   
65.10
   
131.91
   
71.95
   
243.45
   
155.56
   
322.42
   
9,347.89
   
1,562.04
   
454.48
   
218.94
   
243.87
   
722.29
   
682.84
   
224.86
   
97.05
   
79.43
 
02
   
994.56
   
189.50
   
97.89
   
65.10
   
131.91
   
71.95
   
243.45
   
155.56
   
322.42
   
9,347.89
   
1,562.04
   
454.48
   
218.94
   
243.87
   
722.29
   
682.84
   
224.86
   
97.05
   
79.43
 
03
   
1,122.36
   
215.59
   
111.86
   
75.43
   
150.95
   
83.21
   
281.45
   
181.26
   
375.58
   
9,985.44
   
1,685.67
   
491.74
   
241.14
   
267.09
   
791.77
   
749.95
   
221.93
   
99.76
   
78.73
 
04
   
978.47
   
188.46
   
97.32
   
65.20
   
130.74
   
72.02
   
246.46
   
158.99
   
330.32
   
9,563.80
   
1,617.09
   
471.68
   
230.96
   
256.16
   
761.03
   
721.47
   
277.23
   
102.74
   
82.04
 
05
   
1,067.54
   
205.46
   
107.42
   
73.89
   
145.43
   
80.72
   
276.68
   
180.30
   
369.29
   
10,730.71
   
1,805.27
   
526.11
   
260.84
   
287.80
   
845.91
   
803.77
   
225.94
   
93.97
   
75.64
 
06
   
948.03
   
183.55
   
95.72
   
65.48
   
129.13
   
71.79
   
244.12
   
158.50
   
328.42
   
9,653.67
   
1,630.52
   
474.84
   
234.78
   
259.46
   
768.04
   
730.04
   
260.96
   
87.58
   
70.98
 
07
   
995.56
   
191.81
   
99.13
   
66.61
   
133.22
   
73.33
   
251.77
   
162.79
   
337.63
   
9,870.96
   
1,669.49
   
485.59
   
241.12
   
266.04
   
786.52
   
747.72
   
253.06
   
90.20
   
73.70
 
08
   
887.83
   
171.67
   
89.54
   
61.16
   
121.07
   
67.28
   
227.30
   
147.19
   
305.06
   
8,789.83
   
1,483.36
   
432.57
   
212.25
   
235.11
   
697.20
   
661.25
   
199.20
   
92.21
   
73.62
 
09
   
963.88
   
185.29
   
96.70
   
65.97
   
130.89
   
72.41
   
241.58
   
155.50
   
322.80
   
9,774.76
   
1,653.79
   
481.88
   
237.72
   
263.50
   
779.59
   
740.17
   
184.73
   
95.81
   
76.70
 
10
   
955.43
   
184.38
   
96.25
   
65.99
   
130.10
   
72.30
   
241.24
   
155.79
   
324.28
   
12,259.58
   
2,079.73
   
606.02
   
301.39
   
332.55
   
984.05
   
935.56
   
225.11
   
107.80
   
86.14
 
11
   
1,251.84
   
239.54
   
124.15
   
83.72
   
167.16
   
91.84
   
309.36
   
198.67
   
412.63
   
13,212.70
   
2,222.11
   
645.35
   
318.52
   
352.27
   
1,037.24
   
986.88
   
275.93
   
130.95
   
110.04
                                                                               
                                                                               
                                                                             
TABLE 8
                                                                               
                                   
General + Mental Health + Dental + Transportation Rates:
                                                                               
                                                                               
 
 
 
TANF 
 
 

 
 

 
 

 
 

 
 

 
 

 
 

 
 

 
 

 
 
SSI-N
 
 

 
 

 
 

 
 

 
 

 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE (6-13
)
 
AGE
(14-20)
 
 
AGE
(21-54)
 
 

 
 
AGE (55+)
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54)
 
AGE (55+)
 
 
 
 
AGE (65-)
 
 
AGE (65+
)
 
 
 

 
 

 
 

 
 

 
 
Female 
 
 
Male
 
 
Female
 
 
Male
 
 

 
 

 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                         
01
   
994.58
   
189.52
   
99.67
   
77.53
   
144.53
   
84.57
   
247.51
   
159.62
   
326.00
   
9,347.97
   
1,562.12
   
466.54
   
291.54
   
313.29
   
828.33
   
720.71
   
227.99
   
110.09
   
92.47
 
02
   
994.58
   
189.52
   
100.43
   
83.49
   
145.47
   
85.51
   
246.53
   
158.64
   
325.53
   
9,347.98
   
1,562.13
   
469.67
   
300.21
   
294.27
   
775.09
   
705.87
   
246.00
   
111.41
   
93.79
 
03
   
1,122.37
   
215.60
   
112.99
   
83.60
   
156.98
   
89.24
   
282.82
   
182.63
   
376.96
   
9,985.48
   
1,685.71
   
498.72
   
278.47
   
290.24
   
816.03
   
760.53
   
229.53
   
107.12
   
86.09
 
04
   
978.48
   
188.47
   
98.63
   
74.69
   
137.74
   
79.02
   
248.05
   
160.58
   
331.93
   
9,563.87
   
1,617.16
   
482.85
   
290.68
   
293.20
   
799.83
   
738.40
   
295.66
   
119.88
   
99.18
 
05
   
1,067.55
   
205.47
   
108.58
   
82.29
   
151.62
   
86.91
   
278.09
   
181.71
   
370.71
   
10,730.75
   
1,805.31
   
532.69
   
296.03
   
309.62
   
868.77
   
813.74
   
230.71
   
102.33
   
84.00
 
06
   
948.06
   
183.58
   
97.93
   
80.93
   
144.82
   
87.48
   
249.16
   
163.54
   
332.87
   
9,653.73
   
1,630.58
   
485.01
   
296.00
   
317.99
   
857.45
   
761.97
   
261.88
   
91.43
   
74.83
 
07
   
995.58
   
191.83
   
101.04
   
80.42
   
143.40
   
83.51
   
254.08
   
165.10
   
339.97
   
9,871.02
   
1,669.55
   
495.47
   
293.95
   
298.80
   
820.84
   
762.69
   
258.41
   
102.27
   
85.77
 
08
   
887.84
   
171.68
   
90.62
   
69.00
   
126.85
   
73.06
   
228.61
   
148.50
   
306.39
   
8,789.87
   
1,483.40
   
438.93
   
246.27
   
256.21
   
719.31
   
670.89
   
205.03
   
104.02
   
85.43
 
09
   
963.89
   
185.30
   
98.23
   
77.04
   
139.06
   
80.58
   
243.43
   
157.35
   
324.67
   
9,774.80
   
1,653.83
   
488.99
   
275.76
   
287.09
   
804.31
   
750.95
   
189.55
   
105.63
   
86.52
 
10
   
955.45
   
184.40
   
98.35
   
81.17
   
141.29
   
83.49
   
243.78
   
158.33
   
326.85
   
12,259.63
   
2,079.78
   
615.17
   
350.31
   
362.89
   
1,015.83
   
949.42
   
229.85
   
114.28
   
92.62
 
11
   
1,251.86
   
239.56
   
126.13
   
98.04
   
177.72
   
102.40
   
311.76
   
201.07
   
415.05
   
13,212.75
   
2,222.16
   
654.28
   
366.28
   
381.89
   
1,068.27
   
1,000.42
   
283.33
   
137.25
   
116.34
                                                                               
                                                                               
                                                                             

--------------------------------------------------------------------------------



Area
Corresponding Counties
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Area 1
Escambia, Okaloosa, Santa Rosa, Walton
 
 
 
 
Area 2
Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon,
Liberty, Madison, Taylor, Washington, Wakulla
 
 
 
 
 
Area 3
Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamiliton, Hernando,
Lafayette, Lake, Levy, Marion, Putnam, Sumter, Suwannee, Union
 
 
 
 
 
Area 4
Baker, Clay, Duval, Flagler, Nassau, St. Johns, Volusia
 
 
 
 
 
Area 5
Pasco, Pinellas
 
 
 
 
 
 
Area 6
Hardee, Highlands, Hillsborough, Manatee, Polk
 
 
 
 
 
Area 7
Brevard, Orange, Osceola, Seminole
 
 
 
 
 
Area 8
Charlotte, Collier, De Soto, Glades, Hendry, Lee, Sarasota
 
 
 
 
 
Area 9
Indian River, Okeechobee, St. Lucie, Martin, Palm Beach
 
 
 
 
 
Area 10
Broward
 
 
 
 
 
 
Area 11
Dade, Monroe
 
 
 
 
 
 